The opinion of the court was delivered June 16, by
Bell, J.
The conclusion arrived at by the court below is obviously a just deduction from the evidence given and the law applicable to the- facts proved. The reasons given by the judge who pronounced the decision are so far satisfactory that I deem it unnecessary to add any thing to his argument, save a reference to Eckstein’s case, 2 Pa. Law Jour. 138, approved by this court in Wright’s Appeal, 8 Barr 57, both of which harmonize with and enforce the general view taken below of the extent of protection to which the person and estate of a lunatic are entitled.
Were it necessary to support the decree, I think it might be assumed the law would, from the circumstances proved, imply a tacit agreement on the part of the appellant to keep and maintain his father for the yearly sum assigned by the court for that purpose. Indeed I cannot well see how such a presumption is to be evaded, if any regard be due to probabilities.
Decree affirmed.